Citation Nr: 0701383	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation on account of 
being in need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1942 to September 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied 
entitlement to special monthly compensation on account of 
being in need of the aid and attendance of another person or 
being housebound.  In view of the decision with respect to 
Aid and Attendance benefits, the question concerning 
housebound benefits is moot and will not be addressed.  The 
veteran has subsequently moved to the jurisdiction of the VA 
RO in Atlanta, Georgia.  

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in January 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected disabilities result in his 
being substantially confined to his dwelling or immediate 
premises and he requires the care or assistance of another 
person on a regular basis to protect himself from the hazards 
or dangers incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person are 
met. 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting the claim for  special monthly compensation on 
account of being in need of the aid and attendance.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for aid and attendance.  The evidence 
includes, but is not limited to: service medical records; the 
veteran's contentions; VA medical treatment records; and, VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claim for aid and attendance.  

The veteran essentially contends that as a result of multiple 
service-connected disabilities he is in need of the aid and 
attendance of another person.  The veteran's service-
connected disabilities are:  arthritis of the right knee with 
total knee replacement at 60 percent; bilateral hearing loss 
at 40 percent; anxiety disorder at 30 percent; amputation of 
the left second toe at 10 percent; hiatial hernia and reflux 
at 10 percent; and, acne with scaring at a noncompensable 
(0%) rating.  His combined disability rating for his service-
connected disabilities is 90 percent.   The veteran is 
receiving a total disability rating for compensation based on 
individual unemployability.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  The inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done with aid (this will not 
include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" is  that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
bed rest for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated be found to 
exist before a favorable ruling may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the claimant's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a).

There are three recent aid and attendance examinations of 
record.  The first such examination is a VA aid and 
attendance examination conducted in September 2002.  The 
examination report indicated that the veteran had normal 
posture along with good grip.  He was noted to be able to 
feed himself, button clothes, shave and shower.  He was also 
noted to walk, without the assistance of another, using a 
cane for approximately one block in distance.  

An April 2003 VA outpatient treatment record reveals that the 
veteran was experiencing difficulty with weakness and 
instability with walking because of his right knee 
arthroplasty.  This record reveals that the veteran "can 
walk up to 6 blocks with an aide, otherwise 1-2 blocks at 
most  . . . limited by fatigue and fear of falling."  This 
treatment record further states that the veteran would 
benefit from having a home health aid because he feels 
"unsafe at home in an unsupervised setting and has had 
numerous near-falls."  

In August 2003, another VA aid and attendance examination of 
the veteran was conducted.  The veteran was accompanied to 
the examination by an attendant.  The examiner noted that the 
veteran was not bedridden and could travel beyond his 
premises.  However, the examiner also noted that the 
veteran's service-connected right knee disability and 
service-connected left foot disability resulted in him having 
difficulty balancing which affected his ability to walk.  The 
veteran required use of a walker to ambulate.  He was also 
noted to require help with bathing.  While he could feed 
himself, he could not dress, shave, or use the toilet without 
assistance.  

In February 2006, an aid and attendance examination of the 
veteran was conducted at the behest of his service 
representative.  The physician conducting this examination 
noted that the veteran could not independently:  dress or 
undress himself; keep himself clean; walk unassisted; or, 
attend to wants of nature.  

The Board finds that the evidence shows that the veteran 
requires assistance of another person to perform activities 
of daily living, such as:  dressing himself, keeping himself 
ordinarily clean and presentable, and tending to the wants of 
nature.  He requires assistance when walking because of his 
balance difficulties which is necessary to protect him from 
the hazards or dangers incident to his daily environment.  
Moreover, the evidence reveals that the veteran's service-
connected disabilities alone are principally responsible for 
this level of disability requiring aid and attendance.  
Accordingly, the Board concludes that there is at least a 
reasonable doubt as to whether the veteran's service 
connected disabilities render him so disabled as to require 
the aid and attendance of another person.  Such doubt must be 
resolved in his favor.  


ORDER

Special monthly compensation on account of the need for aid 
and attendance of another person is granted, subject to the 
law and regulations governing the payment of monetary awards.  



____________________________________________
C.W. SYMANSKI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


